[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM AND ORDER RE' REQUEST TO REASSIGN MOTION
CT Page 11999
The plaintiff has requested the court to reassign the undecided Motion to Strike, heard on March 15, 1999. A review of the transcript of the hearing on that date discloses that there was an agreement of counsel for the later submission of a reply memorandum. The court indicated that after the reply memorandum was filed the file in this case would be brought to chambers, apparently for review and the rendering of a decision on the motion.
The court regrets that it was through oversight that the file was not thereafter brought to chambers and/or reviewed.
Accordingly, the Motion to Reassign the Motion to Strike (#123) is granted.
Clarence J. Jones, Judge